Citation Nr: 1536316	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-07 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from December 16, 2003 to July 28, 2010.  The Veteran's period of active service from December 16, 2003 to December 15, 2007 is considered honorable service for VA purposes.  The Veteran's period of service from December 16, 2007 to January 28, 2010 has been determined to be dishonorable for VA purposes and is a bar to VA benefits.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


REMAND

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran underwent a VA examination pursuant to his claim for service connection in May 2013.  The report of that examination reflects that the Veteran denied any direct injury to his back during service.  Instead, the Veteran stated that his back problems were due to "wear and tear" during service.  Also noted was that the Veteran had not sought medical treatment for his back since service discharge.  The examiner opined that the Veteran's back disability, diagnosed as multilevel minor degenerative disc disease and degenerative change of sacroiliac joints, was "less likely than not" incurred in or caused by the claimed inservice injury, event or illness.  The examiner reasoned that the service treatment records reflect that the Veteran was seen for trapezius strain in 2004.  In October 2007 the Veteran denied back pain.  There are no other episodes of back pain between 2003 and 2007.  The examiner opined that the trapezius strain was self-limiting in nature without residuals, noting that back muscle strains usually heal within days to three to four weeks.  The examiner noted that there were no private treatment records in the evidence of record and again noted that the Veteran denied having any treatment after service.  

Initially, the Veteran submitted private treatment records from Dr. Haduck, and these records are in the evidence of record.  They show treatment for the Veteran's back disability from October 2009 to July 2010.  Additionally, in his March 2014 VA Form 9, the Veteran argued that he never denied treatment for his back, contrary to what the VA examiner indicated.  He also stated that he probably only marked no for back pain because it was not bothering him that much at that time.  He stated that he took Motrin when he could not take the pain anymore and then saw Dr. Haduck.  As such, the Veteran argued that he had ongoing back pain since service until being seen by Dr. Haduck.  Therefore, the Board finds that the May 2013 VA opinion is inadequate for adjudication purposes because it is based upon an inaccurate factual premise, it does not take into account the Veteran's lay contentions, and it was not based on a full review of the private medical evidence of record.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale.

Additionally, in a September 2011 statement the Veteran indicated that he went to physical therapy for his back.  He did not indicate where or when.  However, included with the records from Dr. Haduck is a letter from a Dr. Fugle, which notes that the Veteran was seen for an appointment for his back.  It was also noted that the Veteran reportedly had been to four physical therapy sessions at TheraMatrix.  A review of the claims file reflects that these records are not in the claims file.  Because these records are potentially relevant to the Veteran's claim, they should be obtained on remand.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify any pertinent private treatment he has received for his back disability on appeal, to include treatment from Dr. Fugle and physical therapy from TheraMatrix.  The Veteran must be specifically requested to provide authorization for VA to obtain any such treatment records.  The RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  

All attempts to secure this evidence must be documented in the record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and must then be given an opportunity to respond.  

2.  The evidence of record, in the form of electronic records, must be returned to the VA examiner who conducted the May 2013 VA spine examination in order to obtain an addendum opinion regarding whether the Veteran's back current back disability, diagnosed as multilevel minor degenerative disc disease and degenerative change of sacroiliac joints at the May 2013 VA examination, is related to his military service.  The evidence of record must be made available to the examiner and the examiner must indicate that these records have been reviewed, to include the private treatment records from Dr. Haduck, as well as any additional private records obtained on remand.  After a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's currently diagnosed back disability is related to his military service, to include the 2004 trapezius strain.  The examiner must address the Veteran's lay contentions of ongoing back symptoms since service, during which time he reportedly took Motrin until he could not take the pain anymore and sought treatment from Dr. Haduck.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

If the May 2013 VA examiner is unavailable, another qualified examiner must be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one must be scheduled.  All indicated tests and studies must be undertaken.  Following a review of the relevant evidence in the evidence of record and the clinical evaluation, the new examiner must provide the above requested opinion.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

